Name: 2006/70/EC,Euratom: Commission Decision of 31 January 2006 amending Decision 2001/844/EC, ECSC, Euratom
 Type: Decision
 Subject Matter: politics and public safety;  EU institutions and European civil service;  organisation of work and working conditions;  information technology and data processing
 Date Published: 2006-02-07; 2007-05-08

 7.2.2006 EN Official Journal of the European Union L 34/32 COMMISSION DECISION of 31 January 2006 amending Decision 2001/844/EC, ECSC, Euratom (2006/70/EC, Euratom) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 218(2) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 131 thereof, Having regard to the Treaty on European Union, and in particular Articles 21(1) and 41(1) thereof, Whereas: (1) The Commissions provisions on security are contained in the Annex to Commission Decision 2001/844/EC, ECSC, Euratom of 29 November 2001 amending its internal Rules of Procedure (1). (2) The Commission has decided on a number of changes in the assignment of responsibilities and in the designation of departments and services. (3) Definitions in the Annex to Decision 2001/844/EC, ECSC, Euratom should be in line with the relevant provisions in the text. (4) The text of the rules on security should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The Rules on security as set out in the Annex to Decision 2001/844/EC, ECSC, Euratom are amended as follows: 1. in Section 4.2(e) President of the Commission is replaced by Director of the Commission Security Directorate; 2. Section 13 is replaced by the following text: 13. THE COMMISSION SECURITY BOARD A Commission Security Board shall be set up. It shall consist of the Director-General for Administration and Personnel, who shall have the chair, a Member of the Cabinet of the Commissioner responsible for security matters, a Member of the Cabinet of the President, the Deputy Secretary-General who chairs the Commission crisis management group, the Directors-General of the Legal Service, External Relations, Justice, Freedom and Security, the Joint Research Centre, Informatics and the Internal Audit Service and the Director of the Commission Security Directorate, or their representatives. Other Commission officials may be invited. Its remit is to assess security measures within the Commission and to make recommendations in this domain to the Member of the Commission responsible for security matters.; 3. in Appendix 2, President is replaced by Member of the Commission responsible for security matters; 4. in point 10(c) of Appendix 4, President is replaced by Director of the Commission Security Directorate; 5. in point 7 of Appendix 5, President is replaced by Member of the Commission responsible for security matters; 6. throughout the text of the rules on security and its Appendices: (a) Commission Security Office and Commission Security Service are replaced by: Commission Security Directorate; (b) Head of the Commission Security Office is replaced by Director of the Commission Security Directorate; 7. a new recital is added after recital 7 of the Annex, reading: These provisions are without prejudice to Article 286 of the Treaty and to Regulation (EC) 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 31 January 2006. For the Commission Siim KALLAS Vice-President (1) OJ L 317, 3.12.2001, p. 1. Decision as last amended by Decision 2005/94/EC, Euratom (OJ L 31, 4.2.2005, p. 66).